DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
A telephonic interview was conducted on 02/10/2022 to clarify claims 1 and 6.  The amendment filed on 11/03/2021 added in claims 1 and 6 the new limitation “a platform base onto which a subject vehicle is non-damagingly drivable”.  The Examiner needed some clarification regarding said limitation.  Applicant’s representative explained that “a platform base onto which a subject vehicle is non-damagingly drivable” means that the platform base and the subject vehicle don’t suffer any damage, as explained in paragraphs 0023 and 0055 of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. in view of Hara et al.
Larsen et al. (US Pub. No. 2014/0118629 A1) discloses:
Regarding claim 1, a mobile platform (Figure 1, element 106) comprising: a platform base (Figure 1, element 102); a drive unit (Figure 1, element 124) configured to move the platform base (Figure 1, element 102) along a ground surface (i.e. the drive motor [element 124] control the orientation and position elements 102, 104 and 100; page 3, paragraph 0029, lines 3-7); and a projector assembly (i.e. projection system; Figure 1, element 110) coupled to the platform base (Figure 1, element 102) and configured for projecting light patterns for visual display onto an exterior of the guided soft target (i.e. images can be projected on the projection surface [Figure 1, element 111; see page 2, paragraph 0021, lines 10-14] or upon an external projection surface [see page 5, paragraph 0049, lines 8-10]).  The language “for a guided soft target” and “onto an exterior of the guided soft target” is considered an intended use of the positively recited structural limitations.
Regarding claim 2, the projector assembly (i.e. projection system; Figure 3C, element 110) comprises a hardened housing defining at least one aperture (i.e. projection window shutter; Figure 3C, element 306) for 
Regarding claim 3, the projector assembly (i.e. projection system; Figure 3C, element 110) is located on and coupled to an upper surface (i.e. upper area of element 102 in Figure 3C) of the platform base (Figure 3C, element 102).
Regarding claim 5, the projector assembly (i.e. projection system inside element 100 in Figure 2) comprises a control module (i.e. processor [element 120] which uses commands received from a remote device; page 2, paragraph 0026, lines 12-14) that is configured to be remotely controllable (Figure 2, element 206).
Larsen et al. teaches the salient features of the present invention as explained above except (regarding claim 1) a platform base onto which a subject vehicle is non-damagingly drivable.
Hara et al. (US Patent No. 6,053,815) discloses a platform base (i.e. motion base; Figure 15(b), element 300) onto which a subject vehicle (Figure 15(b), element 1) is non-damagingly drivable (i.e. the motion base mechanism [element 300] moves/drives the car body [element 1]; column 9, lines 3-4). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a platform base onto which a subject vehicle is non-damagingly drivable as shown by Hara et al. in combination with Larsen et al.’s invention for the purpose of having a realistic driving experience with good response (Hara et al., column 9, lines 5-6).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. in view of Hara et al. as applied to claims 1-3 and 5 above, and further in view of Hattori et al.
Larsen et al. (US Pub. No. 2014/0118629 A1) in combination with Hara et al. (US Patent No. 6,053,815) teaches the salient features of the present invention except a projector assembly selectively movable between an extended use position and a retracted storage position located within an interior of the platform base.
Hattori et al. (US Pub. No. 2004/0189947 A1) discloses a projector assembly (Figure 15B, element 1) selectively movable between an extended use position (illustrated in Figure 15B) and a retracted (i.e. position when the seat is pulled back) storage position (illustrated in Figure 15A) located within an interior of the platform base (i.e. bottom of the vehicle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a projector assembly selectively movable between an extended use position and a retracted storage position located within an interior of the platform base as shown by Hattori et al. in combination with Larsen et al. and Hara et al.’s invention for the purpose of having display system including a projector mounted inside a vehicle for emitting a light beam generated based on an image signal toward an opening (Hattori et al., page 1, paragraph 0015, lines 2-5).

Allowable Subject Matter
Claims 6-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Silberling et al. (US Pub. No. 2018/0010984 A1) discloses a guided soft target (i.e. soft body system; page 2, paragraph 0011, lines 7-8).  However, Silberling et al. and the prior art of record neither shows nor suggests a guided soft target, comprising: a platform base; a drive unit configured to move the platform base along a ground surface; a frame removably coupled to the platform base; an outer cover disposed over the frame and defining an exterior surface of the guided soft target; and a projector assembly configured for projecting light patterns for visual display onto the exterior surface of the guided soft target.
Regarding claim 18, Silberling et al. (US Pub. No. 2018/0010984 A1) discloses a guided soft target (i.e. soft body system; page 2, paragraph 0011, lines 7-8).  However, Silberling et al. and the prior art of record neither shows nor suggests a method for displaying lighting on an exterior of a guided soft target, the method comprising: providing a projector assembly disposed within an interior of the soft guided target; receiving, at a control module, instructions for directing an output display of a light pattern; and instructing, using the control module, the projector assembly to project the light pattern for visual display onto the exterior of the guided soft target.
Regarding claims 7-17 and 19-20, the claims are allowable based on their dependence from allowable claims 6 and 18 (respectively).

Response to Arguments
Applicant’s arguments filed on 11/03/2021 have been considered but are moot in view of new grounds of rejection.  Applicant's amendment necessitated the new grounds of rejection presented in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shu et al. (CN 208766939 U) discloses a utility model providing a platform is driven in intelligence examination, the cockpit is unanimous with the shape size of true former car to the impression that the configuration of former car was used when making the examination of experience person drive, is experienced through the configuration the same with former car life likely to the initiative control loop, and the back is driven in the examination of experience person, can obtain more understanding and direct feeling to true former car, has improved experience person's examination greatly and has driven the effect.
Kelly et al. (US Patent No. 8,751,143 B2) discloses a system and method for testing crash avoidance technologies.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MAGDA CRUZ/           Examiner, Art Unit 2882                                                                                                                                                                                             
02/07/2022